Exhibit 10.2

 

BONUS ARRANGEMENT

 

               On April 13, 2000, the Compensation Committee of the Board of
Directors granted Michael P. Brennan a bonus of $60,000 in connection with the
closing of the transaction between Peapod and Koninklijke Ahold N.V., 1/3 of
which was paid on June 30, 2000 and 1/3 of which will become payable on each of
the first and second anniversaries of the closing.  Each payment of this bonus
is conditioned upon Mr. Brennan’s continued employment with Peapod through the
respective payment date.